PUBLISH

               IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                     ________________________

                            No. 97-6306
                     ________________________

                    D. C. Docket No. 97-T-476-N

WALTER HILL,

                                                Plaintiff-Appellant,

                              versus

JOE S. HOPPER, Commissioner
of Alabama Department of
Corrections,

                                                  Defendant-Appellee.

                     ________________________

          Appeal from the United States District Court
               for the Middle District of Alabama
                    _________________________

                         (April 25, 1997)


Before HATCHETT, Chief Judge, COX and BLACK, Circuit Judges.

PER CURIAM:
     On April 24, 1997, Appellant Walter Hill filed with this Court

a "Motion for Injunction Against Execution Pending Disposition of

Petition for Writ of Certiorari."   The motion requests that this

Court enjoin the State of Alabama from executing Hill pending the

United States Supreme Court's disposition of his petition for

certiorari. The petition for certiorari seeks review of a decision

issued by this Court on April 17, 1997.   See Hill v. Hopper, ___

F.3d ___, No. 97-6306 (11th Cir. Apr. 17, 1997).      On April 25,

1997, the State of Alabama filed a response to Appellant Hill's

motion.   After careful consideration, we hereby deny Appellant

Hill's Motion for Injunction.

     DENIED.




                                2